FILED
                             NOT FOR PUBLICATION                             NOV 01 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



RANDALL BROWN,                                   No. 08-15608

               Plaintiff - Appellant,            D.C. No. 2:05-cv-00538-RRB

  v.
                                                 MEMORANDUM *
R. L. CLARK, Corrections Officer; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Eastern District of California
                    Ralph R. Beistline, District Judge, Presiding

                            Submitted October 25, 2011 **

Before:        TROTT, GOULD, and RAWLINSON, Circuit Judges.

       Randall Brown, a California state prisoner, appeals pro se from the jury

verdict in his 42 U.S.C. § 1983 action alleging excessive force in violation of the

Eighth Amendment. We have jurisdiction under 28 U.S.C. § 1291. We affirm.

       Brown failed to raise in his opening brief, and has therefore waived, any

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
challenge to the district court’s judgment. See Padgett v. Wright, 587 F.3d 983,

985 n.2 (9th Cir. 2009) (per curiam) (“This court will not ordinarily consider

matters on appeal that are not specifically and distinctly raised and argued in

appellant’s opening brief.” (citation and internal quotation marks omitted)).

      To the extent that Brown seeks to challenge the jury’s verdict as being

contrary to the evidence, we cannot review any challenge because Brown failed to

include the relevant transcripts in the record of appeal as required by Fed. R. App.

P. 10(b)(2). See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir. 1991)

(per curiam).

      AFFIRMED.




                                           2                                      08-15608